DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office Action is in response to applicant’s response to election/amendment filed on April 5, 2021, which has been entered into the file.  
By this amendment, the applicant has canceled claims 8-20 and has newly added claims 21-33.  

Election/Restrictions
Applicant’s election without traverse of Group I and species J (Figure 16) in the reply filed on April 5, 2021 is acknowledged.
Claims 2, 28 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.  It is noted that the elected species J, Figure 16, does not have a third layer of the first material formed and does not have a barrier layer.  
Claims 1, 3-7, 21-27, 29-30 and 32-33 remain pending in this application.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “178” has been used to designate both diffractive microstructure layer and first coating.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The specification fails to teach how to make the “first material” being silicon nitride.  It is noted the specification only discloses that the protective layer may be formed of silicon nitride not the first material of the microstructure, (please see page 9 paragraph 2 of the specification of the instant application).
The specification fails to teach what is this “coating layer” which therefore does not allow one skilled in the art to make or form this layer.  

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the first layer” recited in claim 24 and the phrase “the second layer” recited in claim 25 that are confusing and indefinite since there are not antecedent basis for these phrases.  
The phrase “a coating on the first protective layer” recited in claim 27 is confusing and indefinite since the specification fails to teach what considered this “coating”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Fiorentino et al (US 2015/0029588 A1).

Fiorentino et al teaches a method that is comprised of forming a first layer of a first grating material (1404, Figure 14A) on a substrate (1406), the first grating material has a first refractive index, exposing the substrate forming a first plurality of openings in the first layer of the first grating material, (please see Figure 14E), forming a first layer of a second material (1416) in the first plurality of openings, forming a second layer of the first grating material (1420) on the first layer of the first grating material and the first layer of the second material, (please see Figure 14G), exposing the first layer of the second material by forming a second plurality of openings in the second layer of the first material (1430, Figure 14J) and forming a second layer of the second material (1432) in the second plurality of openings, (please see Figure 14K).  Fiorentino et al teaches that the first grating material may comprise silicon carbide (SiC, please see paragraph [0032]) and the transparent material or the second material comprises silicon dioxide, (please see paragraph [0095]) which means that the second material having a second refractive index that is different from the first refractive index.  
transparent first layer of the second material.  In this manner, then portions of the first layer of the first material is exposed or visible through the second plurality of openings.  
With regard to claim 3, this claim is rejected under 35 USC 112, first paragraph, for the instant application fails to disclose for the first material is formed of silicon nitride.  Fiorentino et al teaches the first grating material may comprise silicon or silicon carbide (SiC, please see paragraph [0032]).  Fiorentino et al teaches that the substrate may be made of transparent material such as silica, (or known in the art as silicon dioxide, please see paragraph [0082]).   This reference however does not teach explicitly that the grating material is made of silicon nitride.  The instant application also does not disclose such, this feature therefore can only be examined in the broadest interpretation.  Since silicon nitride is typical optical material to use suitable material as the first grating material would have been obvious matters of design choice to one skilled in the art.  
With regard to claim 4, Fiorentino et al teaches that the transparent material or the second material (1416) may comprise silicon dioxide, (please see paragraph [0095]), which is an amorphous substance or amorphous silicon.  
With regard to claim 5, Fiorentino et al teaches that the step of forming of the first layer of the second material includes forming the first layer of the second material in the first plurality 
With regard to claim 6, Fiorentino et al teaches that the second plurality of openings overlaps the first layer of the first material and the first layer of the second material, (please see Figure 14J).  
With regard to claim 7, Fiorentino et al teaches that the first grating material may comprises silicon carbide that has a refractive index of about 2.6 and the transparent second material may comprise silicon dioxide that has a refractive index of about 1.5, which means the first refractive index is larger than the second refractive index.  

Claim 21-24, 26, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Katsuma (PN. 6,545,821) in view of the US patent application publication by to Bakker (US 2012/0140197 A1).
Katsuma teaches a diffractive anti-reflective layer, which implicitly includes a method for forming the diffractive anti-reflective layer, wherein the method is comprised the step of forming a first diffractive anti-reflective layer (12A, Figures 4-7) on a first side of a substrate (10), the first diffractive anti-reflective layer having a first refractive index and including a first plurality of diffractive microstructures on the first side of the substrate, the first plurality of diffractive microstructures having a plurality of different heights and widths, a tallest microstructure of the first plurality of diffractive microstructures have a first thickness and the step of forming a second diffractive anti-reflective layer (12B) on a second side of the substrate the second diffractive anti-reflective layer having a third refractive  index and including a second 
Katsuma teaches that the diffractive microstructures diffract and transmit light such that the zero order and first diffractive orders of light have 80% to 100% diffraction efficiency, (please see Figure 1), which means the diffractive microstructures have high diffractive transmission or anti-reflectance.  
This reference has met all the limitations but it does not teach explicitly to include the steps of forming a first and second protective layers, (for claims 21 and 22), on the first plurality of diffractive microstructures and the second plurality of diffractive microstructures respectively.  Bakker teaches that a covering layer (504, Figures 3-5) may be provided on the diffractive microstructures (301) for providing covering and specific transmission property.  The covering layer (504) has a thickness greater than the tallest thickness of the microstructures.   It would then have been obvious to one skilled in the art to apply the teachings of Bakker to include a covering layer on the first and second diffractive microstructures (for claim 22) for the benefit of providing covering and therefore protection to the diffractive microstructures.  
It is within general level of skill in the art to select the size of the diffractive microstructures to make destructive interference between the light reflected from the interface between the substrate and the diffractive microstructure and the light reflected from the interface between the diffractive microstructure layer and the protective layer for the benefit of making the protective later not to affect the diffractive properties of the diffractive microstructures. 
With regard to claim 23, in light of Bakker, Katsuma teaches (Figures 3-5) that the substrate has a first surface on the first side and a second surface on the second side, the first 
With regard to claim 24, katsuma teaches that the diffractive microstructure of the first plurality of diffractive microstructures has a first portion that extends from the substrate by a first distance and a second portion that extends from the first layer by a second distance that is different from the first distance.  
With regard to claim 26, Bakker teaches that the covering or protective layer may comprise silicon nitride, (please see paragraph [0076]).  
With regard to claim 27, the specification fails to disclose what nature is considered this “coating layer”, this feature therefore can only be examined in the broadest interpretation.  It is known in the art based on different functionality, one can provide additional coating to the diffractive microstructures with the covering layer for the benefit of providing additional optical filtering purpose.  
With regard to claim 29, katsuma teaches that the first diffractive microstructure may comprise material such as titanium oxide with refractive index of 2.3, (please see column 6, lines 16-20), and Bakker teaches that the protective layer may comprise silicon nitride that has refractive index of about 2.6, which means they are different.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma and Bakker as applied to claim 21 above, and further in view of the US patent application publication by Fiorentino et al (US 2015/0029588 A1).

With regard to claim 25, Katsuma teaches that the substrate may comprise glass substrate, (please see column 6, lines 16-20), but it does not teach explicitly that the substrate may alternatively be made of silicon dioxide.  Fiorentino et al in the same field of endeavor teaches a microstructure wherein the substrate is made of transparent material such as silica (or known in the art as silicon dioxide, please see paragraph [0082]).   It would then have been obvious to one skilled in the art to apply the teachings of Fiorentino et al to alternatively use art well known silicon dioxide as the suitable material for the substrate for the benefit of using art well known suitable material for the substrate.  As for the “second layer” recited in claim 25, such phrase is indefinite and therefore cannot be examined further.  

Claims 30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Fiorentino et al (US 2015/0029588 A1) in view of the patent issued to Katsuma (PN. 6,545,821).
Fiorentino et al teaches a method that is comprised of forming a first layer of a first grating material (1404, Figure 14A) on a substrate (1406), the first grating material has a first refractive index, exposing the substrate forming a first plurality of openings in the first layer of the first grating material, (please see Figure 14E), forming a first layer of a second material (1416) in the first plurality of openings, forming a second layer of the first grating material (1420) on the first layer of the first grating material and the first layer of the second material, (please see Figure 14G), exposing the first layer of the second material by forming a second 
This reference has met all the limitations of the claims.  Concerning the feature “exposing portions of the first layer of the first material by forming a second plurality of opening in the second layer of the first material”, as shown in Figure 14J, the second plurality of openings in the layer (1430) would allowing the portions of the first layer of the first material be exposed or visible via light passing through the openings via the transparent first layer of the second material.  In this manner, then portions of the first layer of the first material is exposed or visible through the second plurality of openings.  
This reference does not teach explicitly that the microstructures are diffractive anti-reflective layer. Katsuma teaches diffractive microstructure (12A) that diffracts and transmits light such that the zero order and first diffractive orders of light have 80% to 100% diffraction efficiency, (please see Figure 1), which means the diffractive microstructures have high diffractive transmission or anti-reflectance.  It would then have been obvious to modify the microstructures of Fiorentino et al to make it diffractive anti-reflective microstructures for the benefit of making the microstructures have anti-reflective property.  
With regard to claim 32, Fiorentino et al in light of the Katsuma teach that a second diffractive anti-reflective microstructure is formed on the second surface of the substrate.  It 
With regard to claim 33, Fiorentino et al teaches that the transparent layer (1432, Figure 14K), is formed as the protective layer on the first side of the substrate.  It is within general level in the art to also form a transparent layer as a protective layer at the second side of the substrate.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872